PER CURIAM.
We reverse and remand, holding that the fifth amendment privilege against self-incrimination is applicable in a probation revocation hearing as to specific conduct and circumstances concerning criminal offenses, State v. Heath, 343 So.2d 13 (Fla.), cert. denied, 434 U.S. 893, 98 S.Ct. 269, 54 L.Ed.2d 179 (1977); and that where the accused testifies, he shall be considered to have waived the privilege only as to matters relevant to issues raised by his testimony on direct examination.
REVERSED and REMANDED for NEW HEARING.
HERSEY, C.J., and DOWNEY and LETTS, JJ., concur.